Title: To Benjamin Franklin from William Peters, 12 August 1779
From: Peters, William
To: Franklin, Benjamin


Sr.
Nottingham 12th: August 1779.
Thro’ the kind good Offices of Mr: [deleted] Virginia Gentn. who has been resident in London for sometime, I received(under Cover of one from him of the 15th. May last) a Letter of the 27th. Novr: last, addressed to you from my Son Richard at Philada. wherein he writes you that “he had troubled you frequently to gain some Information respecting me, whether living or dead, and if living entreating you to convey me something for my Support and to advise me either to go over to Philada. or to reside in France. And by an Indorsment on that Letter of my Son’s, you were so kind to request Mr: [deleted] to endeavour to find me out & if he succeeded to acquaint me that you were ready to do any thing in your power for me agreeable to my Son’s request & that you had written twice to me to that purpose, but supposed your Letters had miscarry’d as you had received no Answer from me.” Your Supposition that your Letters miscarry’d is right as I never received either of them, or knew any thing of your having wrote to me till informed of it by Mr: [deleted] sd. letter of 15th. May, in wch. he proposed also to assist in procuring me the Supply you were so good to offer me, and having since got the Bill negotiated he has agreeable to my Directions, paid into the hands of Messrs. Fullers & Co: Bankers, in London One Hundred Pounds Sterling for my Account; Wch. has been so great & seasonable a Relief to me that I am at a loss for words sufficiently to express my Gratitude to you for it.
The inclosed, wch. you will please to forward to my Son, is to advise him of my having received the £100, and I cannot doubt his Care to acknowledge your Favour to us and to reimburse you. He is very urgent with me in several Letters that I have received from him, to go over to my dear Family at Philada., than wch. tho’ surely nothing cou’d give me greater pleasure yet in my advanced Age & this perilous State of things between this Country & France &c and the horrid Dread I have of being made a Prisoner in the Voyage, I cannot now prevail on myself to undertake it, and I must entreat you will be so kind to give my Son your Sentiments by what Channel it will be best for him to make me any future remittances towards my Support till better times and you will much oblige Good Sr. Your already greatly obliged obedient Servant
Wm. Peters
If you favour me with any letter please to direct it to [deleted] to forward to me.Dr. Franklyn
 
Addressed: Monsieur Le Docteur / Franklin / Dr: F——n.
Notation: Mr Wm Peter’s. Letter. 100£ Sterlg.
